DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marano-Ford (US 2008/0161754 A1) in view of Rossback et al. (US 2005/0288625 A1).
With regard to claims 1, 2, Marano-Ford teaches a base element of a medicament delivery device, comprising: a base portion formed of a first rigid material (Fig. 1 member 12); and a disc formed of a second material, the disc being disposed around the base (Fig. 1 member 22, [0018], the elastomeric member provides comfort to the user).  Marano-Ford teaches member 22 is overmolded to member 12 but does not disclose details to the molding connection.  However, Rossback et al. discloses an elastomeric member overmolded onto a more rigid member using conventional overmolding techniques which includes the softer elastomer flowing into retaining holes ([0015], Figs. 5 and 6 member 14 attached through holes 34 on base 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use holes in the rigid member 12 of Marano-Ford for overmolding with member 22 as Marano-Ford teach the components are overmolded together and Rossback et al. teach such is a known conventional overmolding technique which would yield the same predictable result of securement of the two components.
With regard to claim 4, see Fig. 1, 22 extends around the edges and below (distal) of 12.
With regard to claim 5, Matano-Ford teaches a device substantially as claimed but does not specifically disclose the materials.  However, Rossback et al. teach the rigid material is a stiff thermoplastic and the softer material is a softer thermoplastic ([0015]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use thermoplastic for both materials one being more rigid and the other being softer in Marano-Ford as Rossback et al. teach such materials are suitable for overmolding together and would yield the same predictable result.
 	With regard to claim 6, as combined with Rossback et al. a plurality of holes is used and the holes would be evenly spaced apart for consistent retention.
With regard to claim 7, member 12 extends horizontally, see Reference Figure 1 below showing the outer edge where 12 connects to 22 has a reduced thickness portion.

    PNG
    media_image1.png
    416
    990
    media_image1.png
    Greyscale

With regard to claim 8, the plurality of holes as provided by Rossback et al. are provided in the outer portion as this is where 12 connects to 22.
With regard to claim 9, Rossback et al. further shows the softer material is overmolded with the rigid material using a double overlapping joint and that such overmolding is conventional (Figs. 5 and 6, 14 overlaps 26 on both sides, [0015]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to overmold member 22 of Marano-Ford with a double overlapping joint as Marano-Ford teach the components are overmolded together and Rossback et al. teach such is a known conventional overmolding technique which would yield the same predictable result of securement of the two components.  The plurality of holes are previously taught as rejected above.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marano-Ford (US 2008/0161754 A1) and Rossback et al. (US 2005/0288625 A1) as applied to claim 1 above, and further in view of Bierman et al. (US 6,572,588 B1).
With regard to claim 3, Marano-Ford teaches a device substantially as claimed.  Marano-Ford does not explicitly disclose the elastomer disc portion is perforated.  However, Bierman et al. teach using holes in an anchor pad for breathing (Col. 8 lines 56-57).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use holes in the anchor pad 22 of Marano-Ford as Beirman teaches this is beneficial for breathability which would necessarily be beneficial to enhance patient comfort and reduce skin irritation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783